Citation Nr: 0823099	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for headaches.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for neck pain.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for mid-back pain.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. H.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
1984 and from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claims of entitlement to service connection for 
headaches, neck pain, mid-back pain and ankylosing 
spondylitis.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA requires, in the context of a claim to reopen, that 
the RO look at the specific bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate that specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In this case, the July 2004 VCAA letter did not notify the 
veteran of the grounds upon which the earlier VA decisions 
denied his claims of entitlement to service connection for 
headaches, neck pain, mid-back pain and ankylosing 
spondylitis or what evidence is necessary to establish 
service connection for these claims.  This must be 
accomplished.

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Because the veteran has received no notice consistent with 
the holding in Kent and no notice of how VA establishes 
disability ratings and effective dates, it would be 
prejudicial to proceed to a decision on the merits at this 
time.  Accordingly, the issues must be remanded for proper 
notice under Kent and Dingess.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board also notes that during the course of the veteran's 
Travel Board hearing, he indicated that he received treatment 
at the VA Medical Centers in Pensacola and Biloxi.  He also 
indicated that he received private treatment from Dr. Urban 
Coy in 1994.  The RO/AMC should make all efforts to obtain 
any outstanding VA treatment records and to obtain these and 
any other private treatment records indicated by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a notice 
letter consistent with the holdings of 
Kent v. Nicholson, 20 Vet. App. 1 
(2006) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the veteran should be 
informed of the specific bases for the 
denials in the prior rating decisions 
and the evidence that would be 
necessary to substantiate those 
specific elements required to establish 
service connection that were found 
insufficient in the previous denials.  

The veteran should also be informed that 
a claim of entitlement to service 
connection consists of five elements: 
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date.  This includes notice 
that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection 
is awarded.

2.  Obtain copies of all VA treatment 
records from the Pensacola and Biloxi 
facilities, as well as from Dr. Urban 
Coy, the latter reportedly dated in 
1994.

3.  If it is warranted by the state of 
the record, the RO/AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

